Citation Nr: 1800107	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  14-35 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.  

2.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for insomnia.  

4.  Entitlement to service connection for a high fever.

5.  Entitlement to service connection for gonorrhea.  

6.  Entitlement to service connection for residuals of gunshot wound to the left knee.  

7.  Entitlement to service connection for a right elbow disorder.  

8.  Entitlement to service connection for residuals of injury to the left side of the neck, other than scar.  

9.  Entitlement to service connection for hepatitis.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran had active service from August 1969 to December 1971.  

This matter came before the Board of Veterans' Appeals (Board) from a May 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran has coronary artery disease.

2.  The Veteran does not have a service-connectable disorder manifested by insomnia or high fever or gonorrhea or any residuals thereof.  

3.  The Veteran did not sustain a gunshot wound to the left knee during service.

4.  The Veteran does not have a right elbow disorder or symptom related to service.  

5.  The Veteran does not have a residual of the in-service injury to the neck, other than the already service-connected scar.  

6.  The Veteran does not have a service-connectable psychiatric disorder.  

7.  The Veteran has hepatitis C with risk factors of substance abuse and transfusion; the only reported in-service risk factor is drug use, which has not been linked to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease have been met.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for insomnia have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for high fever have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for gonorrhea have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

5.  The criteria for service connection for residuals of gunshot wound to the left knee have not been met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (2017).

6.  The criteria for service connection for a right elbow disorder have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

7.  The criteria for service connection for residuals of injury to the left side of the neck, other than scar, have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

8.  The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C. §§ 105(a), 1110 (2012); 38 C.F.R. § 3.303 (2017).

9.  The criteria for service connection for hepatitis have not been met.  38 U.S.C. §§ 105(a), 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Duty to Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis  

The record documents that the Veteran served in Vietnam.  The record also documents a diagnosis of coronary artery disease on February 20, 2013, after the Veteran incurred a myocardial infarction on February 13, 2013.  Coronary artery disease is a type of ischemic heart disease.  The heart attack and diagnosis occurred after the February 2013 VA examination.  Ischemic heart disease is a presumptive condition; thus, no nexus opinion is needed.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Veteran's claim of entitlement to service connection for ischemic heart disease is granted.

Regarding the claims of service connection for insomnia, high fever, and gonorrhea, the Board has carefully reviewed the evidence of record but finds no probative evidence of a service connectable disorder manifested by insomnia or high fever or gonorrhea during the period of the claim.  Although the record reveals treatment for gonorrhea during service, the post-service records are absent any postservice diagnosis of gonorrhea or residual thereof, and the Veteran has not reported the existence of any symptom since the in-service gonorrhea.  Thus, the claim must be denied.  Specific to the claimed high fever and insomnia, except in circumstances not applicable here, service connection will not be granted for symptoms such as fever or insomnia alone, however; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  The record is absent any such diagnosis.  Thus, these claims must be denied.

Regarding the claimed left knee disorder, the service record is absent any evidence of gunshot wound or other wound to the left knee, and the post-service medical record is absent any findings of gunshot wound residual or left knee disorder.  Although the Veteran is competent to report having a gunshot wound, the Board finds his history is not credible as it is inconsistent with the record, and the Veteran has not provided any additional information with which the claim could be corroborated.  In the absence of probative evidence of in-service gunshot wound or other injury to the left knee during service, the Board finds the claim must be denied.  

Regarding the claimed right elbow disorder, the Board concludes that service connection is not warranted for a right elbow disorder.  The record indicates that the Veteran sustained a laceration to the right elbow after falling in June 1971, during service.  The service records show no residual abnormality, and the September 1971 separation examination reveals normal clinical findings and negative history as to trick or painful elbow.  Post-service VA treatment records reveal a complaint of right elbow pain in November 2012.  The pain is attributed to a right shoulder disorder, however, and the record is absent evidence suggestive of a right elbow disorder, such as a medical finding or a history of chronic symptoms affecting the right elbow.  Notably, the Veteran did not report a history of previous right elbow pain at the time of treatment in November 2012, though he reported a longstanding history of right shoulder pain, and he has not otherwise reported right elbow pain since service.  In the absence of such evidence, the Board finds service connection must be denied.  
 
Regarding the claimed residual of left neck injury, service connection has already been granted for left lateral neck laceration scar.  The Board has carefully reviewed the evidence of record but finds no probative evidence of a service connectable neck disorder other than the scar.  Although the record reveals treatment for a laceration during service, evaluation revealed that there was no nerve, vein, or arterial involvement, clinical evaluation was normal at separation, and the February 2013 VA examiner determined that there was no long-term sequela of the in-service laceration, and that the reported pain was due to a right shoulder disability and was not related to the laceration.  To the extent the Veteran has reported neck pain, the Board reiterates that except in circumstances not applicable here, service connection will not be granted for symptoms such as pain alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez, 13 Vet. App. at 285.  Thus, in the absence of a current diagnosis, the claim must be denied.  

Psychiatric Disorder 

Service treatment records reveal treatment for drug overdose and depressive reaction in August 1971.  Psychiatric evaluation was normal in November 1971.  

A February 2013 VA examination record and March 2013 addendum reveal an examiner's determination that although the Veteran endorsed some psychiatric symptoms, he did not meet the criteria for any Axis 1 diagnosis.  The examiner explained that the Veteran's symptoms were related to his substance abuse history.  

An October 2013 VA treatment record reveals the Veteran's history of anxiety and depression since Vietnam.  Diagnoses included depressive disorder, not otherwise specified, and PTSD.  The record indicates that the Veteran was referred to the mental health clinic, and a subsequent October 2013 VA psychiatric consultation report reveals the determination that the Veteran did not have PTSD.  The record notes that the Veteran's spouse had completed the PTSD questionnaire and that the Veteran did not meet the criteria for PTSD during interview.  The record reveals a diagnosis of substance-induced mood disorder.  

A December 2013 VA psychiatric consultation reveals that the Veteran's only relevant diagnosis was personality change, post-traumatic brain injury (incurred in prison).   

After consideration of the evidence, the Board finds there is no probative diagnosis of a service-connectable psychiatric disability during the period of the claim.  Initially, the Board finds the Veteran has not had PTSD during the period of the claim  In making this determination, the Board finds the VA psychiatrist's determinations that the Veteran did not meet the criteria for PTSD in February, October, and December 2013 more probative than the determination that the Veteran did meet the criteria, particularly because the VA treatment records consistently reveal negative PTSD screen, and the requested follow-up evaluation after the October 2013 diagnosis of PTSD resulted in a finding of no PTSD.  

Regarding the diagnosed mood disorders, the Board finds the mood symptoms are related to the Veteran's past substance abuse.  Service connection may not be granted for a disability that is a result of abuse of alcohol or drugs unless the substance abuse itself is secondary to a service-connected disability.  See 38 U.S.C.A. §§ 105(a) and 1110; Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  There is no evidence linking the substance-induced mood disorder to a service-connected disability.  In this regard, the Board notes that the Veteran has not alleged, and the evidence does not suggest, that the substance-induced mood disorder (or underlying substance abuse) was caused or aggravated (or is otherwise a symptom of) a service-connected disability.  In addition, the evidence does not suggest and the Veteran has not contended that the Veteran's past substance abuse was caused or aggravated by a service-connected disability.  Thus, the claims must be denied.  

Hepatitis

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product or organ transplant before 1992 or hemodialysis; (b) tattoos or body piercing; (c) intravenous (IV) drug use (with the use of shared instruments); (d) high-risk sexual activity; (e) intranasal cocaine use (also with the use of shared instruments); (f) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (g) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See M21-1, III.iv.4.I.2.e (updated June 14, 2017).

According to the M21-1, the highest prevalence of hepatitis C infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).  Id.

The July 1969 entrance examination reports that the Veteran had past hepatitis, without sequelae.  The September 1971 examination reports normal clinical findings and no histories suggestive of hepatitis.  Postservice records reveal diagnosis of hepatitis C in June 2004.   

After review of the evidence, the Board finds that service connection is not warranted for hepatitis.  Initially, the Board notes that although the Veteran reported hepatitis at entry, the service records are absent any treatment for "hepatitis," and the post-service record is absent any diagnosed disorder linked to the hepatitis documented on the entrance examination.  

The post-service record does reveal a diagnosis of hepatitis C.  The Veteran has reported risk factors of IV drug use, intranasal cocaine use, and transfusion or transplant.  He has not alleged that the transfusion or transplant occurred during service.  The record reveals histories of substance abuse during and after service.  As noted above, service connection may not be granted for a disability that is a result of in-service abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105(a) and 1110; Allen, 237 F.3d at 1376.  Thus, the claim must be denied.


ORDER

Service connection for ischemic heart disease is granted.

Service connection for a psychiatric disorder is denied.

Service connection for insomnia is denied.

Service connection for high fever is denied.

Service connection for gonorrhea is denied.  

Service connection for residuals of gunshot wound to the left knee is denied.  

Service connection for a right elbow disorder is denied.

Service connection for residuals of injury to the left side of the neck, other than scar, is denied.  

Service connection for hepatitis is denied.  



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


